Citation Nr: 9917575	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-40 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



REMAND

The veteran served on active duty from August 1956 to 
February 1960.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) regional office in Atlanta, Georgia (RO).

The veteran contends that his service-connected bilateral 
hearing loss is more severe than currently evaluated.  
Accordingly, the veteran's claim of entitlement for an 
increased rating is well grounded and the VA has a statutory 
obligation to assist the veteran in the development of his 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating); 38 U.S.C.A. § 5107(a) (West 1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for 

service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Fenderson v. West, 12 Vet. 
App. 119 (1999) (emphasis in the original).  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for the issuance of a statement of the case.  Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the statement of the case because 
the RO identified the issue on appeal not as a claim for an 
"increased" disability rating for service-connected 
bilateral hearing loss but as "[e]valuation of 
service-connected hearing loss. . . ."  However on remand, 
the RO should consider Fenderson, to include consideration of 
"staged" ratings.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
1991).  The criteria in the VA's SCHEDULE FOR RATING DISABILITIES, 
codified in C.F.R. Part 4, for evaluating the degree of 
impairment resulting from service-connected hearing loss were 
changed during the course of the veteran's appeal.  Compare 
38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, Diagnostic Codes 6100 -
 6110 (1998), with 64 Fed.Reg. 25202-25210 (May 11, 1999).  
As the pertinent criteria was changed subsequent to the 
issuance of the last supplemental statement of the case of 
record, the veteran has not been apprised of the revision nor 
has the veteran's service-connected hearing loss been rated 
under the new rating criteria.  To afford the veteran due 
process, this issue must be referred to the RO for 
adjudication under the current regulations.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All pertinent VA and private medical 
treatment records subsequent to October 
1997, should be obtained 

and associated with the claims file. 

2.  The RO should then schedule the 
veteran for a VA audiology examination to 
determine the severity of the veteran's 
service-connected hearing loss.  All 
indicated tests and studies, to include 
an audiometric evaluation with Maryland 
CNC testing, should be accomplished.  The 
claims file must be made available and 
reviewed by the examiner prior to the 
examination. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).  "If 
the [examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. 

Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the above actions have been 
completed, the RO should then re-
adjudicate the veteran's claim for an 
initial disability rating in excess of 10 
percent for bilateral hearing loss under 
the new regulations governing 
service-connected hearing loss.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address the denial of an initial rating 
as discussed in Fenderson, to include 
consideration of "staged" ratings and 
provide the veteran with the current 
regulations regarding rating hearing 
loss.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  No action is required by the veteran 
until he receives further notice; however, he may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

